DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This office action is in response to Applicant’s Amendment/Request for Reconsideration filed on 21 April 2022.
Claims 1 – 8, 12, and 25 – 30 are pending. Claims 9 – 11 and 13 – 24 are cancelled by applicant.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 25 and 28 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Regarding claim 25, lines 4 – 5, the limitation, “a stapling area is defined between the proximal-most staple retention slot and the distal-most staple retention slot” and claim 25, lines 10 – 12, the limitation, “at least a portion of at least one lateral-facing peripheral tissue pocket is transversely aligned with a length of the distal-most staple retention slot or a length of the proximal-most staple retention slot in the stapling area” is indefinite because it is ambiguous whether the stapling area includes or excludes the proximal-most staple retention slot and the distal-most staple retention slot – or in other words, whether the term, “between”, is inclusive or exclusive of the endpoints.  For the purpose of compact prosecution, the examiner interprets the limitation, the limitation, “a stapling area is defined between the proximal-most staple retention slot and the distal-most staple retention slot” and the limitation, “at least a portion of at least one lateral-facing peripheral tissue pocket is transversely aligned with a length of the distal-most staple retention slot or a length of the proximal-most staple retention slot in the stapling area” to mean the stapling area includes the proximal-most staple retention slot and the distal-most staple retention slot.  Please note, since claims 26 – 27 depend upon claim 25, claims 26 – 27 are likewise rejected under 35 USC §112(b) for indefiniteness.

Regarding claim 28, lines 4 – 5, the limitation, “a stapling area is defined between the proximal-most staple pocket and the distal-most staple pocket” and claims 28, lines 9 – 11, the limitation, “at least a portion of at least one lateral-facing peripheral tissue pocket is transversely aligned with a length of the distal-most staple pocket or a length of the proximal-most staple pocket in the stapling area” is indefinite because it is ambiguous whether the stapling area includes or excludes the proximal-most staple pocket and the distal-most staple pocket – or in other words, whether the term, “between”, is inclusive or exclusive of the endpoints.  For the purpose of compact prosecution, the examiner interprets the limitation, the limitation, “a stapling area is defined between the proximal-most staple pocket and the distal-most staple pocket” and the limitation, “at least a portion of at least one lateral-facing peripheral tissue pocket is transversely aligned with a length of the distal-most staple pocket or a length of the proximal-most staple pocket in the stapling area” to mean the stapling area includes the proximal-most staple pocket and the distal-most staple pocket.  Please note, since claims 29 – 30 depend upon claim 28, claims 29 – 30 are likewise rejected under 35 USC §112(b) for indefiniteness.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 25, 27 – 28, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Kostrzewski (US 2014/0131418 A1).

[AltContent: textbox (J”)][AltContent: arrow][AltContent: textbox (K”)][AltContent: arrow][AltContent: textbox (K)][AltContent: arrow][AltContent: textbox (J)][AltContent: arrow][AltContent: textbox (K’)][AltContent: arrow][AltContent: arrow]

Regarding claim 25, Kostrzewski discloses an end effector (100, fig. 1) comprising: a cartridge assembly (200, fig. 10) having a tissue contact surface (E, annotated fig. 10) defining a plurality of staple retention slots (J, annotated fig. 10), the plurality of staple retention slots including a proximal-most staple retention slot (J”, annotated fig. 10) and a distal-most staple retention slot (J’, annotated fig. 10), wherein a stapling area (The examiner interprets the claimed “a stapling area” as the area of the tissue contact surface G between the proximal-most staple retention slot J” and the distal-most staple retention slot J’, as shown in annotated fig. 10, wherein the stapling area includes the proximal-most staple retention slot J” and the distal-most staple retention slot J’) between the proximal-most staple retention slot (J”) and the distal-most staple retention slot (J’); and a plurality of lateral-facing peripheral tissue pockets (112a, 112b, fig. 76) defined along lateral sides of the cartridge assembly (200) to capture tissue therein and prevent the tissue from migrating away from the tissue contact surface (The examiner interprets the limitation, “to capture tissue therein and prevent the tissue from migrating away from the tissue contact surface” as a recitation of intended use wherein a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In the instant case, the structure of notches 112a, 112b is capable of capturing tissue therein and prevent the tissue from migrating away from the tissue contact surface). 

Kostrzewski does not explicitly disclose at least a portion of at least one lateral-facing peripheral tissue pocket is transversely aligned with a length of the distal-most staple retention slot or a length of the proximal-most staple retention slot. 
Annotated fig. 10 of Kostrzewski appears to show groove 112b in close proximity to distal-most staple retention slot J’ and groove 112a in close proximity to the proximal-most staple retention slot J” but since the drawings of Kostrzewski are not to scale, the drawings of Kostrzewski cannot be relied upon to show whether groove 112b is transversely aligned with the length of distal-most staple retention slot J’ or whether groove 112a is transversely aligned with the length of proximal-most staple retention slot J”.
However, it would have been obvious matter of design choice to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the position of groove 112b of Kostrzewski such that at least a portion of groove 112b is transversely aligned with the center of the distal-most staple retention slot J’ and at least a portion of 112a is transversely aligned with the center of proximal-most staple retention slot J” because Applicant has not disclosed that having at least a portion of at least one lateral-facing peripheral tissue pocket is transversely aligned with a center of the distal-most staple retention slot or having at least a portion of at least one lateral-facing peripheral tissue pocket is transversely aligned with a center of the proximal-most staple retention slot provides an advantage, is used for a particular purpose, or solves a stated problem.
Therefore, it would have been an obvious matter of design choice to modify the position of groove 112b and 112a of Kostrzewski to obtain the invention as specified in the claim.
Please note that with the modification of the position of groove 112b and 112a of Kostrzewski such that at least a portion of groove 112b is transversely aligned with a center of the distal-most staple retention slot and at least a portion of groove 112a is transversely aligned with a center of the proximal-most staple retention slot, the limitations, “at least a portion of at least one lateral-facing peripheral tissue pocket is transversely aligned with a length of the distal-most staple retention slot or a length of the proximal-most staple retention slot; the plurality of lateral-facing peripheral tissue pockets  extending along the stapling area of the cartridge assembly, at spaced apart locations along the stapling area”, are also satisfied.

Regarding claim 27, Kostrzewski discloses the invention as recited in claim 25.
The modified Kostrzewski discloses at least one lateral-facing peripheral tissue pocket (112a, 112b) of the plurality of lateral-facing peripheral tissue pockets is transversely aligned with a center of the proximal-most staple retention slot (J”) or a center of the distal-most staple retention slot (J’).

Regarding claim 28, Kostrzewski discloses an end effector (100, fig. 1) comprising: an anvil assembly (310, fig. 10) having a tissue contact surface (G, annotated fig. 10) defining a plurality of staple pockets (K, annotated fig. 10) for forming staples therein, the plurality of staple pockets (K) including a proximal-most staple pocket (K”, annotated fig. 10) and a distal-most staple pocket (K’, annotated fig. 10), wherein a stapling area (The examiner interprets the claimed “a stapling area” as the area of the tissue contact surface G between the proximal-most staple pocket K” and the distal-most staple pocket K’, as shown in annotated fig. 10, wherein the stapling area includes the proximal-most staple pocket K” and the distal-most staple pocket K’) is defined between the proximal-most staple pocket (K”) and the distal-most staple pocket (K’); and a plurality of lateral-facing peripheral tissue pockets (114a, 114b, fig. 10) defined along lateral sides of the anvil assembly (310) to capture tissue therein and prevent the tissue from migrating away from the tissue contact surface (The examiner interprets the limitation, “to capture tissue therein and prevent the tissue from migrating away from the tissue contact surface” as a recitation of intended use wherein a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In the instant case, the structure of grooves 114a, 114b is capable of capturing tissue therein and prevent the tissue from migrating away from the tissue contact surface).
Kostrzewski does not explicitly disclose at least a portion of at least one lateral-facing peripheral tissue pocket is transversely aligned with a length of the distal-most staple pocket or a length of the proximal-most staple pocket. 
Annotated fig. 10 of Kostrzewski appears to show groove 114b in close proximity to distal-most staple pocket K’ and groove 114a in close proximity to the proximal-most staple pocket K” but since the drawings of Kostrzewski are not to scale, the drawings of Kostrzewski cannot be relied upon to show whether groove 114b is transversely aligned with the length of distal-most staple pocket K’ or whether groove 114a is transversely aligned with the length of proximal-most staple pocket K”.
However, it would have been obvious matter of design choice to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the position of groove 114b of Kostrzewski such that at least a portion of groove 114b is transversely aligned with the center of the distal-most staple pocket K’ and at least a portion of 114a is transversely aligned with the center of proximal-most staple pocket K” because Applicant has not disclosed that having at least a portion of at least one lateral-facing peripheral tissue pocket is transversely aligned with a center of the distal-most staple pocket or having at least a portion of at least one lateral-facing peripheral tissue pocket is transversely aligned with a center of the proximal-most staple pocket provides an advantage, is used for a particular purpose, or solves a stated problem.
Therefore, it would have been an obvious matter of design choice to modify the position of groove 114b and 114a of Kostrzewski to obtain the invention as specified in the claim.
Please note that with the modification of the position of groove 114b and 114a of Kostrzewski such that at least a portion of groove 114b is transversely aligned with a center of the distal-most staple pocket and at least a portion of groove 114a is transversely aligned with a center of the proximal-most staple pocket, the limitations, “at least a portion of at least one lateral-facing peripheral tissue pocket is transversely aligned with a length of the distal-most staple pocket or a length of the proximal-most staple pocket; the plurality of lateral-facing peripheral tissue pockets extending along the stapling area of the anvil assembly, at spaced apart locations along the stapling area”, are also satisfied.

Regarding claim 30, Kostrzewski discloses the invention as recited in claim 28.
The modified Kostrzewski at least one of the lateral-facing peripheral tissue pockets (114a, 114b) of the plurality of lateral-facing peripheral tissue pockets is transversely aligned with a center of the proximal-most staple pocket (K”).

Claim 26 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Kostrzewski (US 2014/0131418 A1), in view of Viola (US 2010/0252612 A1).

Regarding claim 26, Shelton discloses the invention as recited in claim 25.
The modified Kostrzewski does not explicitly disclose a plurality of inner tissue pockets recessed in the tissue contact surface and disposed between the plurality of staple retention slots to prevent the tissue from migrating away from the tissue contact surface.
However, Viola teaches a plurality of inner tissue pockets (27, fig. 5C) recessed in the tissue contact surface (29, fig. 5C) and disposed between the plurality of staple retention slots (22C, fig. 5C) (Fig. 5D shows a subset of openings 27 of a row of openings 27 between two adjacent staple retention slots 22C) to prevent the tissue from migrating away from the tissue contact surface (The examiner interprets the limitation, “to prevent the tissue from migrating away from the tissue contact surface” as a recitation of intended use wherein a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In the instant case, the structure of openings 27 is capable of preventing the tissue from migrating away from the tissue contact surface).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the end effector, as disclosed by the modified Kostrzewski, with a plurality of inner tissue pockets recessed in the tissue contact surface and disposed between the plurality of staple retention slots to prevent the tissue from migrating away from the tissue contact surface, as taught by Viola, with the motivation to provide openings containing a wound closure material that can be dispensed on tissue to promote healing ([0095] – [0097]).

Regarding claim 29, Kostrzewski discloses the invention as recited in claim 28.
The modified Kostrzewski does not explicitly disclose a plurality of inner annual tissue pockets recessed in the tissue contact surface and disposed between the plurality of staple pockets to prevent the tissue from migrating away from the tissue contact surface.
Viola teaches a plurality of inner annual tissue pockets (191, fig. 9A) recessed in the tissue contact surface (90a, fig. 9A) and disposed between the plurality of staple pockets (91, fig. 9A) ([0104], ll. 1 – 3 describes anvil plate 90 includes a row of apertures 191 formed in each of tissue contacting or working surfaces 90a extending substantially along a length of anvil plate 90 wherein the Examiner deems the row of apertures 191 are positioned on anvil plate 90 in the same manner as openings 27 on first tissue contact surface 29 on cartridge 22. Thus, in the same manner as an opening 27 is positioned between two adjacent staple retention slots 22C of the plurality of staple retention slots, an aperture 191 is positioned between two adjacent staple pockets 91 of the plurality of staple pockets) to prevent the tissue from migrating away from the tissue contact surface (The examiner interprets the limitation, “to prevent the tissue from migrating away from the tissue contact surface” as a recitation of intended use wherein a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In the instant case, the structure of aperture 191 is capable of preventing the tissue from migrating away from the tissue contact surface).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the end effector, as disclosed by the modified Kostrzewski, with a plurality of inner annual tissue pockets recessed in the tissue contact surface and disposed between the plurality of staple pockets to prevent the tissue fr.om migrating away from the tissue contact surface, as taught by Viola, with the motivation to provide openings containing a wound closure material that can be dispensed on tissue to promote healing ([0095] – [0097]).

Allowable Subject Matter
Claims 1 – 8 and 12 are allowed. 

Response to Arguments
Applicant’s arguments and amendments, filed 21 March 2022, with respect to the rejection of claims 1 – 8, 12, 27, and 30 under 35 USC 112(b) have been fully considered and are persuasive.  The rejection of claims 1 – 8, 12, 27, and 30 under 35 USC 112(b) has been withdrawn.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID G SHUTTY whose telephone number is (571)272-3626. The examiner can normally be reached 7:30 am - 5:30 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THANH TRUONG can be reached on 571-272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID G SHUTTY/Examiner, Art Unit 3731                                                                                                                                                                                                        21 April 2022

/THANH K TRUONG/Supervisory Patent Examiner, Art Unit 3731